DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on February 19, 2021 is acknowledged.  The traversal is on the ground(s) that the examination of all groups would not present a serious search burden, specifically, the addition of claims 21 and 22 which require using two sets of stamping tools. This is not found persuasive because claim 1 of Group I does not require actually forming a first flange and a second flange as required in claim 10 of elected Group II. With regards to restriction of Group III, the processes of Groups I and II do require the particular device elements of Group III to perform the claimed processes. Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 1-2, 5-9 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Drawings
The drawings are objected to because Figures 12, 13 and 17 appear to be of photograph quality and as such the distinguishing features cannot be identified. Furthermore, it is not clear what each reference numeral is pointing to.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites: “forming a second flange that transitions from a first region bent greater than 90° relative to the surface to a second region bent less than 90° relative to the surface, the second region and the first flange converging at a corner of the surface.” It is not clear what element the “first region” and the “second region” are a part of – are the regions 
Claim 11 recites: “wherein the step of forming the second flange includes pressing the workpiece between a first set of stamping tools, the first set of stamping tools contacting front and back sides of the second flange along the first and second regions to provide a controlled bend along the first and second regions.” It is not clear how the forming the second flange step requires the tools to contact front and back sides of the flange when the flange is being formed – is the claim meant to require the tools to be in contact front and back sides of the workpiece? It is further unclear if the “controlled bend” is an additional bend to the first and second region bends or the second bend in the second region as required in claim 11 or meant to refer to one of the bends required in claim 11.
Claim 12 recites: “wherein the step of forming the first flange includes bending the first flange to a first angle relative to the surface” – it is unclear how the step of forming the first flange includes bending the first flange itself? Does the claim mean to require bending the workpiece to form the first flange?
Claim 13 recites: “wherein the first set of stamping tools includes a first flange steel that contacts and forms the first flange and at least a portion of the second region.” It is not clear if the tools are required to “contact” and “form” at least a portion of the second region as well or if a term(s) is missing before the limitation “at least a portion of the second region.” 
Claim 15 recites: “wherein the steps of forming the first flange and forming the second flange include:
positioning the workpiece on a flange post;

moving a second flange steel in a second direction relative to the flange post to press the workpiece between the second flange steel and the flange post to form a majority of the second flange.” It is unclear if all three steps (i.e. positioning and moving steps) are required for each of the forming steps (i.e. forming first flange and forming second flange). It is further unclear what the metes and bounds of the term “majority (of the second flange)” is – it is noted that claim 10 appears to already have formed the second flange completely.
Claim 16 recites: “wherein when the first flange steel and the second flange steel are in a closed position relative to the flange post, work surfaces of the first flange steel and the second flange steel are spaced apart from the flange post by a thickness of the workpiece.” It is not clear if this limitation is meant to further limit a previous method step or if this limitation is an additional method step. It appears to be a conditional limitation i.e. “when,” but does not relate it to the method.
Claim 17 recites: “wherein when the first flange steel is in a closed position the first flange steel contacts the first flange and when the second flange steel is in a closed position the second flange steel contacts the first and second regions.” It is not clear if this limitation is meant to further limit a previous method step or if this limitation is an additional method step. It appears to be a conditional limitation i.e. “when,” but does not relate it to the method.
Claim 18 recites: “wherein when the first flange steel is in the closed position the first flange steel contacts the second region” It is not clear if this limitation is meant to further limit a previous method step or if this limitation is an additional method step. It appears to be a conditional limitation i.e. “when,” but does not relate it to the method.
Claim 21 recites: “wherein the second region has an angle relative to the surface that becomes less bent as the second region approaches the corner of the surface.” It is not clear what is meant by the angle “becomes less bent” – is the limitation meant to indicate that the angle is smaller?
Examiner notes that no art has been applied to claim 10-18 and 21-22; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art:
Bradley et al. (US Patent 7,290,318) discloses a method of flanging including form a flange that transitions from a first region that is bent 90 degrees to a second or middle region (42) that is an open 90 degree position and to a third region that is bent 90 degrees and wherein a subsequent step bends the middle region (42), as seen in Figure 12 and 13.
Widman (US Patent 3,701,194) discloses a method of forming flanges on a workpiece (10) including a first flange (20) and a second flange (13), wherein the second flange has multiple bends as seen in at least Figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERESA M EKIERT/Primary Examiner, Art Unit 3725